06/03/2020
                                        ;.
                                ..„..,r NAL
                              !PM

           IN THE SUPREME OURT OF THE STATE OF MONTANA                                Case Number: DA 20-0161

                     Supreme Court Cause No. DA-20-161

Carl Jensen
410 Central, Suite 506B
Great Falls, MT 59401                                             FILED
406-899-6696
Carliensen.lawoffice@gmail.com
                                                                  JUN 0 3 2020
                                                               Bovven Greenvvood
                                                             Clerk of Supreme Court
                                                                Statt=. ot Montana
Roberto Salaman-Garcia, Appellant,

      v.                                Request for Extension

State of Montana, Appellee.

      The appellant moves the court for a thirty-day extension to file the brief in

this case. It is the first request for an extension. Counsel does not anticipate any

further extensions will be need in this matter. There is no objection from the State.



Dated this 2"d day ofJune, 20


                                     or Robert    alaman-Garc a
                         CERTIFICATE OF SERVICE

       I hereby certify that I have filed a true and accurate copy ofthe foregoing
was filed with the Clerk ofthe Montana Supreme Court; and that I have served true
and accurate copies ofthe foregoing NOTICE OF APPEAL upon the Clerk ofthe
District Court, each attorney of record, and each party not represented by an
attorney in the above-referenced District Court action, as follows:

Jennifer Stutz
1 Main Ave S.
Choteau, MT 59422

Tim Fox
215 N. Sanders St.
Helena, MT 59601

Dated this 2nd day ofJune, 2020